Martin, J.,

delivered the opinion of the court.
This is an appeal from an order discharging bail. The plaintiff and appellant complains of an order or judgment rendered by the District Court, making a rule absolute which had been taken against him, to show cause why an order of bail which he had obtained, should not be set aside, and the bail-bond of the defendant cancelled.
The order of bail had been made on the usual affidavit of the plaintiff, that the defendant was about to depart from the state, without leaving sufficient property to discharge his claim. The excision of the order was sought, by an attempt to disprove the facts in the plaintiff’s affidavit, on which it was obtained. For this purpose, the deféndant introduced, several witnesses, who testified that they had known him whilst living in Boston, where he came from, and since he came to New-Orleans, where he now resides, and has resided for some time; that he has rented a store, a dwelling house for his family, and a pew in a church, and is now carrying on mercantile business; and that his intentions are to establish himself in this city as a commission merchant, in which business he has been employed for some time past, and which is thriving.
. . . . i , 1 hese facts are not inconsistent with, those sworn to by the plaintiff. A new comer generally absents himself from the state, during the sickly season ; and the law authorises 7 a , J ’ a plaintiff to demand bail from a debtor, who is about to quit the state for a short time, when he leaves no property behind, *514This is the fact sworn to by the plaintiff, and not contradicted by the testimony.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, be annulled, avoided and reversed, and the rule discharged, the defendant and appellee paying the costs of this appeal.